IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,582-01


EX PARTE JASON KELLY WAGGONER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F42260 IN THE 249TH DISTRICT COURT

FROM JOHNSON COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of
failing to comply with sex offender registration requirements and was sentenced to two terms of five
years' imprisonment. He did not appeal his convictions.
	On September 24, 2008, we remanded this application and directed the trial court to
determine whether the inclusion of a provision in the judgment relating to driver's license and
identification requirements for certain sex offenders, see Tex. Code Crim. Proc. art. 42.016, was
a clerical error or the product of judicial reasoning. On remand, the trial court found that the
inclusion of this provision in the judgment was a clerical error. Accordingly, this application is
denied on the findings of the trial court. Applicant may, however, file a motion in the trial court for
judgment nunc pro tunc and request that this provision be removed from the judgment.  


Filed: November 19, 2008
Do not publish